DETAILED ACTION
This Office action is in response to the amendment filed 26 January 2022. Claims 1-4, 6-10, 12-15, 17-21, and 23-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 12, and 13 are allowed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0335877) in view of Andreoli-Fang et al. (US 2017/0265106) and Moulsley et al. (US 2011/0026490).
For Claim 14, Roberts teaches an apparatus for a network device, the apparatus comprising: 
a first communication interface for communicating with a network device of a remote network using a wired channel and a wired downlink channel (see Figure 1, paragraphs 31, 36: communication with core network); 
a second communication interface for communicating with a wireless network access device (see Figure 1, paragraph 35: wireless links between network entity and access point); 

a control module configured to: 
provide the information on granted requests for wired uplink resources to the wireless network access device (see Figures 3 and 4: information related to backhaul, granted requests handed down to access point; this is an ongoing process), 
receive a second request for wired resources from the wireless network access device via the second communication interface (see paragraphs 21, 37: wired resources on backhaul; paragraphs 28, 51: second request), 
wherein the second request for wired resources is related to resources of the wired channel (see paragraphs 28, 51); 
wherein the second request for wired resources comprises: information related to a desired quality of service for the transmission of data via the wired channel and information based on a first request (see paragraph 51: class of service, throughput; Figure 4: granting bandwidth; see paragraphs 28, 51: first request)), and 
provide a third request for wired resources on the wired channel to the network device based on the second request for wired resources via the first communication interface (see paragraphs 46, 47: backhaul request sent further into core network).  
Though Roberts does teach the UE requesting additional throughput (see paragraph 51), Roberts as applied above is not explicit as to, but in a similar field of endeavor, Andreoli-Fang teaches a network gateway device (see paragraphs 68, 70), the handling of uplink data on the allocated resources (see paragraph 50), and the first request for resources comprises information on an estimated size of the uplink data to be transmitted (see paragraphs 6, 38, 64: BSR includes data size).

The references as applied above are not explicit as to, but in a similar field of endeavor, Moulsley teaches the apparatus comprising previously received requests and configured to determine information on granted requests for uplink resources based on a delay between a previous second request and its corresponding grant, or an amount of a plurality of previous second requests granted on average per unit of time (see abstract, paragraphs 30-31: threshold comparison of previous grants, threshold comparison of average time between grants).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider prior grants as in Moulsley when managing grants as in Roberts and Andreoli-Fang. The motivation would be to ensure balance among requesting stations.
For Claim 15, Roberts further teaches the apparatus, wherein the control module is configured to receive the data related to the second request for wired resources from the wireless network access device and to forward the data to the network device via the wired channel (see Figure 3, step 310, paragraphs 49, 56: the access point services the UE in accord with the requested grant).  
Roberts as applied above is not explicit as to, but Andreoli-Fang teaches the handling of uplink data on the allocated resources (see paragraph 50).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to transmit uplink about data as in Andreoli-Fang when utilizing granted bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of providing the requested services.
For Claim 17, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to provide the third request for wired uplink resources based on the information related to the desired quality of service (see paragraphs 46, 45: SLA change request).  
For Claim 18, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the second request for wired uplink resources further comprises information related to a desired time resource for the requested wired uplink resources, wherein the control module is configured to provide the third request for wired uplink resources further based on the information related to the desired time resource (see paragraph 49: third request to core includes timing information for starting and ending times of core allocations).  

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0335877) in view of Andreoli-Fang et al. (US 2017/0265106) and Ankel et al. (US 2010/0240383).
For Claim 19, Roberts teaches an apparatus for a wireless communication device, the apparatus comprising: 
a wireless communication interface for wirelessly communicating with a wireless network access device (see Figure 1 items 101 and 102: UEs; paragraph 31: communication with AP); and 
a control module configured to: 
transmit a first request for wireless resources to the wireless network access device via the wireless communication interface (see paragraphs 28, 51), 
wherein the first request for wireless resources is associated with data to be transmitted via the wireless network access device and via a wired channel of a network device (see paragraphs 28, 51), 

Though Roberts does teach the UE requesting additional throughput (see paragraph 51), Roberts as applied above is not explicit as to, but in a similar field of endeavor, Andreoli-Fang teaches communicating with a network gateway device (paragraphs 68, 70), and requesting uplink resources, wherein the first request for wireless uplink resources comprises information on a potential transmission size (see paragraphs 6, 38, 64: BSR includes data size).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include information about uplink data size as in Andreoli-Fang when requesting bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of acquiring a grant of the appropriate size.
Roberts as modified by Andreoli-Fang above further teaches the apparatus wherein the control module is configured to receive data flow information from the wireless network access device via the wireless communication interface in response to the potential transmission size information (see paragraph 51: class of service, throughput; Figure 4: granting bandwidth), and 
alter the uplink data to be transmitted to adapt the uplink data to be transmitted to the data flow information (see Figure 4, step 420, paragraph 56).  
The references as applied above are not explicit as to, but in a similar field of endeavor, Ankel teaches adapting the uplink data to be transmitted to the data flow information by changing a quality or a data rate of the uplink data (see paragraphs 56-57, 82, 117: UE detects granted data rate and transmits data accordingly; paragraphs 59-60: UE is corrected if the wrong data rate is used).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the data to be transmitted as in Ankel when implementing the apparatus of Roberts 
For Claim 20, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to receive information related to a grant of the requested wireless uplink resources from the wireless network access device via the wireless communication interface (see paragraph 56, Figure 4: the UE is allocated requested resources), wherein the control module is further configured to transmit the uplink data associated with the first request for wireless uplink resources based on the information related to the grant of the requested wireless uplink resources (see Figure 3, step 310, paragraphs 49, 56: the access point services the UE in accord with the requested grant).  Moreover, Andreoli-Fang explicitly teaches the wireless communication device being provided information related to a grant of the requested wireless uplink resources (see paragraph 50: UE is instructed to transmit).
For Claim 21, Roberts as applied above is not explicit as to, but Andreoli-Fang teaches the apparatus, wherein the information on a potential transmission size comprises a buffer state at the wireless communication device and/or an estimated size of the uplink data to be transmitted (see paragraphs 6, 38, 64: BSR).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a BSR as in Andreoli-Fang when acquiring uplink resources in the apparatus of Roberts and Andreoli-Fang. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known message type for a known purpose.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0335877) in view of Andreoli-Fang et al. (US 2017/0265106), Ma et al. (US 7817642), and Cho et al. (US 2018/0146410).
For Claim 23, Roberts teaches an apparatus for a network device, the apparatus comprising: 
a communication interface for communicating with a network device using a wired uplink channel and a wired downlink channel (see Figure 1, paragraphs 31, 36: core communication), 
wherein the wired uplink channel is suitable for transmitting data from the network device to the network device and wherein the wired downlink channel is suitable for transmitting data from the network device to the network device (see paragraphs 31, 36: data transfer between core and access networks; and 
a control module configured to: 
receive a request for wired resources on the wired channel via the communication interface (see paragraphs 46, 47: backhaul request sent further into core network), 
wherein the request for wired resources on the wired channel comprises: a desired time resource for transmitting using the requested wired uplink resources (see paragraph 49: third request to core includes timing information for starting and ending times of core allocations), and 
grant the request for the wired resources of the wired channel based on the information related to the desired timeslot via the communication interface (see paragraph 49).  
Though Roberts does teach requesting additional throughput (see paragraph 51), Roberts as applied above is not explicit as to, but in a similar field of endeavor, Andreoli-Fang teaches communicating with a network gateway device (paragraphs 68, 70), and the request for resources comprising information on an estimated size of the uplink data to be transmitted (see paragraphs 6, 38, 64: BSR includes data size).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include information about uplink data size as in Andreoli-Fang when requesting bandwidth 
The references as applied above are not explicit as to, but Ma teaches a request including a desired timeslot for transmitting an uplink data using the requested wired uplink resources wherein the desired timeslot is based on when the network gateway device expects to receive the uplink data (see column 2 lines 39-63, column 3 lines 4-14: request bandwidth prior to the reception of packets to be transmitted; column 7 lines 40-50: anticipate reception of new packets while waiting for grant).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for anticipatory requesting of resources as in Ma when implementing the method of Roberts and Andreoli-Fang. The motivation would be to reduce latency (see column 2 lines 20-35 of Ma).
The references as applied above are not explicit as to, but in a similar field of endeavor, Cho teaches defining the desired timeslot relative to a transmission time of the request for wired uplink resources (see abstract, paragraphs 13, 31, 211, 273, 278).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to define the desired timeslot as in Cho when implementing the apparatus of Roberts and Andreoli-Fang. The motivation would be to account for delays in handling grants.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0335877) in view of Andreoli-Fang et al. (US 2017/0265106) and Ankel et al. (US 2010/0240383) as applied to claim 19 above, and further in view of Kanamarlapudi et al. (US 2015/0043337).
For Claim 26, the references as applied above are not explicit as to, but in a similar field of endeavor, Kanamarlapudi teaches adapting the uplink data further comprising providing a control signal to one or more software applications associated with the uplink data (see abstract, paragraphs 10, 12, 70, 72).
.

Response to Arguments
The amendment filed 26 January 2022 has been entered.
Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2020/0015249) teaches a system in which resource allocations are relative to scheduling requests.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/11/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466